DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1,8,15, are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee (US 20130091318), and in view of Tian (US 20070156969), and further in view of Devine (US 20090300612)

Claim 1.     Bhattacharjee discloses 
	A method (e.g., method, 0007)

	Where the memory page is mapped in a first stage page table managed by the guest software (e.g., A page fault is a trap when a program accesses a page that is mapped in the virtual memory (e.g., guest virtual memory in hypervisor environments), 0019, 0046; a GVA 44 in guest virtual address space 38 may be mapped to a corresponding GPA 46 in guest physical address space 40, which in turn may be mapped to a machine address (MA) 48 in machine address space 42, para 0039).

	where the memory page is unmapped in a second stage page table managed by the hypervisor (e.g., Extended Page Tables/Nested Page Tables (EPT/NPT)) may trap, 0034; PTE 51a comprises a physical page address 52 (e.g., MA 48) of a page, a present bit 54, a write bit 56 and a read bit 58., If present bit 54 is set to 0 (i.e., page is marked as NOT_PRESENT), indicating that the page is not present, a page fault may be raised, para 0040);

	determining, by the hypervisor, whether the trapping is due to an execution fault caused by an attempt by the guest software to execute an instruction from the memory page (e.g., A page fault is a trap when a program accesses a page that is mapped in the virtual memory (e.g., guest virtual memory in hypervisor environments), but not loaded in the physical memory (e.g., machine memory in hypervisor environments), 0019);

	in response to the trapping, and when the trapping is due to an execution fault (e.g., Agent 32 may force a page fault in guest OS 18 by deliberately reading from the CAS addresses, and resolve the guest physical address from the guest virtual address, 0031; protective action, 0045);



resuming execution of the virtual machine (e.g., execution of the instructions that caused the page fault resumes …., para 0026).

Bhattacharjee does not disclose, but Tian discloses
	maintaining cache coherency in a virtualized computing system (e.g., coherency, 0008, 0035; virtualized, 0001);
	of a central processing unit (CPU) in the virtualized computing system (e.g., processor 120, para 0022 Fig. 1)
	Performing cache coherency maintenance for each of an instruction cache and a data cache (e.g., a DMA request from a user VM is trapped by the VMM, 0031; If so, application-level synchronizer 170 may initiate an immediate synchronization to cause I-cache 124 and D-cache 126 to be synchronized, 0031, Fig. 3; synchronizations may maintain coherency between these separate caches, 0035).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to  modify the cache coherency circuit to ensure that data accessed it up-to-date to support virtual machines with trapping in the hypervisor as disclosed by Bhattacharjee, with Tian, providing the benefit of performing synchronization on demand in a virtualized environment(see Tian, 0017), with DMA operations to access data from memory, effecting degraded performance (0010).

Bhattacharjee in view of Tian does not disclose, but Devine discloses
	mapping the memory page in the second stage page table with execute permission (e.g., VMM will then translate the faulting entry, and put the validated virtual address-to-machine address mapping into the appropriate second-level page table entry.   Whenever a guest 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to  modify the cache coherency circuit to ensure that data accessed it up-to-date to support virtual machines as disclosed by Bhattacharjee, and Tian, with Devine, providing the benefit of preventing access in user mode to pages of translation table and ensuring that the guest OS accesses translation table using a protection scheme when page faults trap to the VMM (see Devine, 0067).

Claim 8.  .     Bhattacharjee discloses 
	A non-transitory computer readable medium having instructions stored thereon that when executed by a processor cause the processor to perform a method  (e.g., method, 0007)
Trapping, by a hypervisor managing a virtual machine, access to a memory page by guest software in a virtual machine (e.g.,hypervisory 12 … by  trapping access to guest page tables, 0031; hyperVASP module 34, 0032; A page fault is a trap when a program accesses a page that is mapped in the virtual memory (e.g., guest virtual memory in hypervisor environments), but not loaded in the physical memory - machine memory in hypervisor environments, 0019; identifying a machine address corresponding to the CAS by forcing a page fault in the guest OS, 0009).
	where the memory page is mapped in a first stage page table managed by the guest software (e.g., A page fault is a trap when a program accesses a page that is mapped in the virtual memory (e.g., guest virtual memory in hypervisor environments), 0019, 0046; a GVA 44 in guest virtual address space 38 may be mapped to a corresponding GPA 46 in guest physical address space 40, which in turn may be mapped to a machine address (MA) 48 in machine address space 42, para 0039).

	where the memory page is unmapped in a second stage page table managed by the hypervisor (e.g., Extended Page Tables/Nested Page Tables (EPT/NPT)) may trap, 0034; PTE 51a comprises a physical page address 52 (e.g., MA 48) of a page, a present bit 54, a write bit 
	determining, by the hypervisor, whether the trapping is due to an execution fault caused by an attempt by the guest software to execute an instruction from the memory page (e.g., A page fault is a trap when a program accesses a page that is mapped in the virtual memory (e.g., guest virtual memory in hypervisor environments), but not loaded in the physical memory (e.g., machine memory in hypervisor environments), 0019);

	in response to the trapping, and when the trapping is due to an execution fault (e.g., Agent 32 may force a page fault in guest OS 18 by deliberately reading from the CAS addresses, and resolve the guest physical address from the guest virtual address, 0031; protective action, 0045);

	in response to the trapping, and when the trapping is not due to execution fault, validating the memory page with non-execute permission (e.g., HyperCASP module 34 may validate the access attempt using a policy, including denying the access if the access is from a writeable area of a memory element (e.g., guest virtual address space 38) and permitting the access if the access is from a read-only area of the memory element, 0044).

resuming execution of the virtual machine (e.g., execution of the instructions that caused the page fault resumes …., para 0026).

Bhattacharjee does not disclose, but Tian discloses
	cache coherency in a virtualized computing system (e.g., coherency, 0008, 0035; virtualized, 0001);
	of a central processing unit (CPU) in the virtualized computing system (e.g., processor 120, para 0022 Fig. 1)
	Performing cache coherency maintenance for each of an instruction cache and a data cache, in response to the trap (e.g., a DMA request from a user VM is trapped by the VMM, 0031; If so, application-level synchronizer 170 may initiate an immediate synchronization to 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to  modify the cache coherency circuit to ensure that data accessed it up-to-date to support virtual machines as disclosed by Bhattacharjee, with Tian, providing the benefit of performing synchronization on demand in a virtualized environment(see Tian, 0017), with DMA operations to access data from memory, effecting degraded performance (0010).

Bhattacharjee in view of Tian does not disclose, but Devine discloses
	mapping the memory page in the second stage page table with execute permission (e.g., VMM will then translate the faulting entry, and put the validated virtual address-to-machine address mapping into the appropriate second-level page table entry.   Whenever a guest instruction faults to the VMM because of an invalid entry in this second-level table, the VMM uses the physical page number in the original faulting page table entry, translates the entry to a machine page number, and sets the entry to be valid, 0067).    

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to  modify the cache coherency circuit to ensure that data accessed it up-to-date to support virtual machines as disclosed by Bhattacharjee, and Tian, with Devine, providing the benefit of preventing access in user mode to pages of translation table and ensuring that the guest OS accesses translation table using a protection scheme when page faults trap to the VMM (see Devine, 0067).

Claim 15.  .     Bhattacharjee discloses 
	A system (e.g., method, 0007)
a computing system comprising a hardware platform having a processor and a memory (e.g., hardware 16, such as a processor 22 and a machine memory 24, para 0011); 
a software platform executing on the hardware platform, the software platform including a hypervisor, the hypervisor comprising program code executed by the processor, when 
trap access to a memory page by guest software executing in a virtual machine managed by the hypervisor (e.g., A page fault is a trap when a program accesses a page that is mapped in the virtual memory (e.g.,hypervisory 12 … by  trapping access to guest page tables, 0031; hyperVASP module 34, 0032; A page fault is a trap when a program accesses a page that is mapped in the virtual memory (e.g., guest virtual memory in hypervisor environments), but not loaded in the physical memory - machine memory in hypervisor environments, 0019; identifying a machine address corresponding to the CAS by forcing a page fault in the guest OS, 0009).
	Where the memory page is mapped in a first stage page table managed by the guest software (e.g., A page fault is a trap when a program accesses a page that is mapped in the virtual memory (e.g., guest virtual memory in hypervisor environments), 0019, 0046; a GVA 44 in guest virtual address space 38 may be mapped to a corresponding GPA 46 in guest physical address space 40, which in turn may be mapped to a machine address (MA) 48 in machine address space 42, para 0039).

	where the memory page is unmapped in a second stage page table managed by the hypervisor (e.g., Extended Page Tables/Nested Page Tables (EPT/NPT)) may trap, 0034; PTE 51a comprises a physical page address 52 (e.g., MA 48) of a page, a present bit 54, a write bit 56 and a read bit 58., If present bit 54 is set to 0 (i.e., page is marked as NOT_PRESENT), indicating that the page is not present, a page fault may be raised, para 0040);
	determining, by the hypervisor, whether the trapping is due to an execution fault caused by an attempt by the guest software to execute an instruction from the memory page (e.g., A page fault is a trap when a program accesses a page that is mapped in the virtual memory (e.g., guest virtual memory in hypervisor environments), but not loaded in the physical memory (e.g., machine memory in hypervisor environments), 0019);

	in response to the trap, and when the trap is due to an execution fault (e.g., Agent 32 may force a page fault in guest OS 18 by deliberately reading from the CAS addresses, and resolve the guest physical address from the guest virtual address, 0031; protective action, 0045);



resume execution of the virtual machine (e.g., execution of the instructions that caused the page fault resumes …., para 0026).

Bhattacharjee does not disclose, but Tian discloses
	maintain cache coherency in a virtualized computing system (e.g., coherency, 0008, 0035; virtualized, 0001);
	of a central processing unit (CPU) in the virtualized computing system (e.g., processor 120, para 0022 Fig. 1)
	Performing cache coherency maintenance for each of an instruction cache and a data cache, in response to the trap (e.g., a DMA request from a user VM is trapped by the VMM, 0031; If so, application-level synchronizer 170 may initiate an immediate synchronization to cause I-cache 124 and D-cache 126 to be synchronized, 0031, Fig. 3; synchronizations may maintain coherency between these separate caches, 0035).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to  modify the cache coherency circuit to ensure that data accessed it up-to-date to support virtual machines as disclosed by Bhattacharjee, with Tian, providing the benefit of performing synchronization on demand in a virtualized environment(see Tian, 0017), with DMA operations to access data from memory, effecting degraded performance (0010).

Bhattacharjee in view of Tian does not disclose, but Devine discloses
	map the memory page in the second stage page table with execute permission (e.g., VMM will then translate the faulting entry, and put the validated virtual address-to-machine address mapping into the appropriate second-level page table entry.   Whenever a guest instruction faults to the VMM because of an invalid entry in this second-level table, the VMM 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to  modify the cache coherency circuit to ensure that data accessed it up-to-date to support virtual machines as disclosed by Bhattacharjee, and Tian, with Devine, providing the benefit of preventing access in user mode to pages of translation table and ensuring that the guest OS accesses translation table using a protection scheme when page faults trap to the VMM (see Devine, 0067).


4.	Claims 2,3, 6, 9, 10, 13, 16, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee (US 20130091318) and Tian (cited above) and Devine (cited above), and further in view of Piry (US 20110314224)

Claim 2.    Bhattacharjee in view of Tian and Devine do not disclose, but Piry discloses wherein performing cache coherency maintenance comprises: executing instructions to clean the data cache and ensure visibility of the data cleaned from the data cache (e.g., clean … data caches, 0017, 0058, Fig. 5).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to  modify the cache coherency circuit to ensure that data accessed it up-to-date to support virtual machines as disclosed by Bhattacharjee, and Tian, with Devine, with Piry, providing the benefit processing circuitry executes hypervisor software to support the execution of at least one virtual machine on the processing circuitry, the virtual machine being arranged to issue said at least one type of access operation (see Piry, 0018), with a local cache structure (0009).

Claim 3.    Bhattacharjee in view of Tian and Devine do not disclose, but Piry discloses wherein performing cache coherency maintenance further comprises:

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to  modify the cache coherency circuit to ensure that data accessed it up-to-date to support virtual machines as disclosed by Bhattacharjee, and Tian, with Devine, with Piry, providing the benefit processing circuitry executes hypervisor software to support the execution of at least one virtual machine on the processing circuitry, the virtual machine being arranged to issue said at least one type of access operation (see Piry, 0018), with a local cache structure (0009).

Claim 6.    Bhattacharjee disclose
by the hypervisor, trapping instructions that attempt to access the memory page (e.g., Extended Page Tables/Nested Page Tables (EPT/NPT)) may trap, 0034; PTE 51a comprises a physical page address 52 (e.g., MA 48) of a page, a present bit 54, a write bit 56 and a read bit 58., If present bit 54 is set to 0 (i.e., page is marked as NOT_PRESENT), indicating that the page is not present, a page fault may be raised, para 0040).

Bhattacharjee in view of Tian and Devine do not disclose, but Piry discloses 
configuring, the CPU for not mapped in the second stage page table (e.g., access operation extension bit is settable by the hypervisor software 80, such that any cache maintenance operations issued by the virtual machine (whether by the operating system 92 or one of the application programs 94, 96) will then be handled differently dependent on whether the access operation extension bit has been set or not, para 0048).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to  modify the cache coherency circuit to ensure that data accessed it up-to-date to support virtual machines as disclosed by Bhattacharjee, and Tian, with Devine, with Piry, providing the benefit processing circuitry executes hypervisor software to support the execution of at least one virtual machine on the processing circuitry, the virtual machine being arranged to 

Claim 9 is rejected for reasons similar to claim 2 (above).
Claim 10 is rejected for reasons similar to claim 3 (above).
Claim 13 is rejected for reasons similar to claim 6 (above).
Claim 16 is rejected for reasons similar to claim 2 (above).
Claim 17 is rejected for reasons similar to claim 3 (above).
Claim 20 is rejected for reasons similar to claim 6 (above).

5.	Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee (US 20130091318) and Tian (cited above) and Devine (cited above), and further in view of Hu (US 20120159124)

Claim 7.     Bhattacharjee and Tian and Devine does not disclose, but Hu discloses wherein the instruction cache and the data cache of the CPU are non-unified (e.g., instruction cache, data cache, 0023; NUMA, 0024, Fig. 2).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to  modify the cache coherency circuit to ensure that data accessed it up-to-date to support virtual machines as disclosed by Bhattacharjee, and Tian and Devine with Hu, providing the benefit of optimized memory usage (see Hu, 0021) using NUMA scheduling for cores (0007), for assignment for each core to prevent a decline in performance when several cores attempt to address the same memory (0021), for virtual-to-physical address translation (0023).

Claim 14 is rejected for reasons similar to claim 7 (above).

Response to Arguments
2.	Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. 
First, For claims 1, 8 and 15, Applicant argues that the cited references, specifically Bear does not disclose the amended limitations (omitted here for brevity and shown below in detail).  The Office disagrees.
	
	Specifically, Bhattacharjee discloses the amended limitations
	
Trapping, by a hypervisor managing a virtual machine, access to a memory page by guest software executing in the  virtual machine (e.g.,hypervisory 12 … by  trapping access to guest page tables, 0031; hyperVASP module 34, 0032; A page fault is a trap when a program accesses a page that is mapped in the virtual memory (e.g., guest virtual memory in hypervisor environments), but not loaded in the physical memory - machine memory in hypervisor environments, 0019; identifying a machine address corresponding to the CAS by forcing a page fault in the guest OS, 0009).
	Where the memory page is mapped in a first stage page table managed by the guest software (e.g., A page fault is a trap when a program accesses a page that is mapped in the virtual memory (e.g., guest virtual memory in hypervisor environments), 0019, 0046; a GVA 44 in guest virtual address space 38 may be mapped to a corresponding GPA 46 in guest physical address space 40, which in turn may be mapped to a machine address (MA) 48 in machine address space 42, para 0039).

	where the memory page is unmapped in a second stage page table managed by the hypervisor (e.g., Extended Page Tables/Nested Page Tables (EPT/NPT)) may trap, 0034; PTE 51a comprises a physical page address 52 (e.g., MA 48) of a page, a present bit 54, a write bit 56 and a read bit 58., If present bit 54 is set to 0 (i.e., page is marked as NOT_PRESENT), indicating that the page is not present, a page fault may be raised, para 0040);

	determining, by the hypervisor, whether the trapping is due to an execution fault caused by an attempt by the guest software to execute an instruction from the memory page (e.g., A 

	in response to the trapping, and when the trapping is due to an execution fault (e.g., Agent 32 may force a page fault in guest OS 18 by deliberately reading from the CAS addresses, and resolve the guest physical address from the guest virtual address, 0031; protective action, 0045);

	in response to the trapping, and when the trapping is not due to execution fault, validating the memory page with non-execute permission (e.g., HyperCASP module 34 may validate the access attempt using a policy, including denying the access if the access is from a writeable area of a memory element (e.g., guest virtual address space 38) and permitting the access if the access is from a read-only area of the memory element, 0044).

Further, Bhattacharjee in view of Tian does not disclose, but Devine discloses
	mapping the memory page in the second stage page table with execute permission (e.g., VMM will then translate the faulting entry, and put the validated virtual address-to-machine address mapping into the appropriate second-level page table entry.   Whenever a guest instruction faults to the VMM because of an invalid entry in this second-level table, the VMM uses the physical page number in the original faulting page table entry, translates the entry to a machine page number, and sets the entry to be valid, 0067).    It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to  modify the cache coherency circuit to ensure that data accessed it up-to-date to support virtual machines as disclosed by Bhattacharjee, and Tian, with Devine, providing the benefit of preventing access in user mode to pages of translation table and ensuring that the guest OS accesses translation table using a protection scheme when page faults trap to the VMM (see Devine, 0067).
	
	Applicant’s arguments for claims 2-7, 9-14, 16-20 are based on arguments for their respective base claim 1, 8 and 15, addressed above.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.